Citation Nr: 1722677	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  06-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gynecological conditions to include recurrent vaginitis, recurrent yeast infections, right ovarian cyst, and cervical cyst. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976 and from March 1981 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
December 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in July 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In July 2016 the Board also remanded the issue of entitlement to service connection for pelvic inflammatory disease also claimed as pelvic pain.  In a February 2017 rating decision the RO granted service connection for pelvic inflammatory disease finding that it was part of the Veteran's already service-connected postoperative right salpingitis.  The RO recharacterized the Veteran's service-connected right salpingitis as "postoperative right salpingitis with pelvic inflammatory disease."  As such, the Veteran's claim for service connection for pelvic inflammatory disease was granted on remand and is no longer before the Board.  

Additionally, the Board notes the Veteran's original claim in December 2004 sought service connection for yeast infections and "female problems; " however,  as noted below a January 2017 VA examiner noted her gynecological conditions included right ovarian and cervical cysts, vaginitis, and yeast infections.  The Board finds the Veteran's claim for entitlement to service connection for "female problems" can be reasonably construed to include all gynecological conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, the issues are as noted on the cover page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's claim was most recently before the Board in July 2016 when it was remanded, in part, for an addendum VA opinion which addressed whether the Veteran's recurrent yeast infections or vaginitis were etiologically related to her active service or her service-connected postoperative right salpingitis.  

In response to the July 2016 Board remand a January 2017 VA examination for gynecological conditions was obtained.  The examiner noted diagnoses of right salpingitis status post salpingectomy, vaginitis, with negative cultures since 2010 and earliest episode occurring in 1976, right ovarian cyst diagnosed in 1991, and a cervical cyst diagnosed in 2014.  The Veteran reported symptoms of chronic infections, chronic discharge, and itching.  The January 2017 examiner concluded the Veteran had two documented episodes of vaginitis prior to her salpingectomy and that there was no clear mechanism by which the removal of a fallopian tube would cause cysts of the ovary or cervix or predispose an individual to vaginal infections.  Thus, the examiner concluded it was less likely than not that the Veteran's salpingectomy caused or aggravated her vaginitis.  The examiner noted the Veteran's vaginitis, to include yeast infections, had been sporadic with many years passing between each diagnosis and that each diagnosis had a different pathology.  The examiner found that it was unclear if it was a single continuous chronic condition or a recurrence of the same type of vaginitis.  The examiner noted there was no right ovarian or cervical cyst mentioned in the Veteran's service treatment records (STRs) therefore neither cyst was related to her active service. 

The Board finds the January 2017 VA examiner's opinion to be inadequate.  The examiner concluded that there was no "clear" evidence indicating that a salpingectomy could predispose one for vaginal infections indicating the Veteran's salpingectomy did not cause her vaginal infections.  While the examiner noted there was no evidence indicating that a salpingectomy could predispose one for vaginal infection she did not indicate why this precluded the possibility of the Veteran's salpingectomy from causing her vaginitis.  The absence of evidence supporting a link between two conditions does not necessarily mean that it is factually impossible for those two conditions to be etiologically related.  Additionally, the examiner did not provide a clear opinion as to whether the Veteran's service-connected postoperative right salpingitis aggravated her chronic vaginitis or yeast infections.  Additionally, the examiner noted the Veteran had several years pass between each diagnosed episode of vaginitis indicating it was unclear if it was a continuous condition but failed to address the Veteran's lay statement indicating she often self-treated her yeast infections rather than seek medical assistance.  See September 2006 VA Form 9.  The examiner also failed to address the significance of the Veteran's STRs noting she continually reported an abnormal menstrual cycle when discussing whether the Veteran's gynecological conditions were etiologically related to her active service.  Moreover, since the January 2017 VA examination the Veteran's service-connected postoperative right salpingitis was reclassified as postoperative right salpingitis with pelvic inflammatory disease.  It is unclear if the January 2017 examiner considered the Veteran's pelvic inflammatory disease when providing an opinion as to whether the Veteran's right salpingitis caused or aggravated her recurrent vaginitis or yeast infections.  Thus, an addendum opinion must be obtained on remand. 

Additionally, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After the completion of the above the AOJ must contact the VA examiner who examined the Veteran in January 2017 in connection with her claim for service connection gynecological conditions and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's recurrent vaginitis, recurrent yeast infections, right ovarian cyst, or cervical cyst are etiologically related to her active service?

The examiner should consider and discuss as necessary the following:

(i)  The Veteran's STRs noting the Veteran repeatedly reported abnormal menstrual cycle as well as vaginal discharge, to include but not limited to, August 1975, August 1981, March 1982, June 1982, and November 1983 STRs. 

(ii)  The Veteran's September 2006 VA Form 9 in which she stated she had chronic yeast infections which she often self-treated rather than seek professional medical care. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's recurrent vaginitis, recurrent yeast infections, right ovarian cyst, or cervical cyst was caused by her service-connected postoperative right salpingitis with pelvic inflammatory disease?

(c)  Is it at least as likely as not that the Veteran's service-connected postoperative right salpingitis with pelvic inflammatory disease aggravated the Veteran's recurrent vaginitis, recurrent yeast infections, right ovarian cyst, or cervical cyst?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the January 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




